Citation Nr: 1527960	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1991 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied entitlement to service connection for a cervical spine condition.

The Board notes the Veteran filed a notice of disagreement regarding the denial of claims of entitlement to service connection for headaches and a scalp condition in a January 2013 rating decision.  However, the Veteran filed a statement received in December 2014 which clarified she did not wish to pursue these claims.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon a thorough review of the record, the Board finds further evidentiary development is necessary prior to the adjudication of this claim.

The Veteran asserts entitlement to service connection for a cervical spine condition.  The service treatment records (STRs) document upper back and neck pain complaints.  For example, a November 1996 STR reflects the Veteran complained of pain in her neck, back and shoulder and a July 1997 record reflects a notation that the Veteran's upper back was tender to palpation 


The Veteran was afforded a VA spine examination most recently in February 2011.  The Veteran was provided a diagnosis of cervicalgia but no medical opinion regarding etiology was requested.  On remand, a VA examination and opinion must be provided to address the etiology of the Veteran's cervical spine condition.

Although not expressly asserted, the Veteran appears to contend her neck condition is secondary to her fibromyalgia condition with mechanical back pain.  The Veteran clarified that though the mechanical low back pain compensation received included neuromuscular pain associated with fibromyalgia, she sought compensation for structural damage to her cervical spine which has developed from this "injury" which onset in service.  See VA Form 21-4138 received September 13, 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records including those from the Nashville VAMC beyond October 2014. 

2.  After any development deemed necessary is completed, the RO or AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's cervical spine condition.  The claims folder, to include any records maintained in the electronic system, must be reviewed in conjunction with the examination.  The examiner must:

(a) Identify all current cervical spine or upper back conditions.

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current cervical spine condition was caused by or etiologically related to active duty service.

Address the Veteran's contentions of an injury in-service while working under a vehicle.  

(c) Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's cervical spine condition is caused or aggravated by his service-connected disabilities (to include a fibromyalgia). 
		
A complete explanation and rationale for the opinion must be provided.

3.  Following the completion of the foregoing, the AMC should readjudicate the Veteran's claim of entitlement to service connection for a cervical spine condition.  The AMC should then provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




